 KO)PPEL, INC.Koppel, Inc. and John Gyerman. Case 21-CA-18110August 26, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELI.OOn May 14, 1980, Administrative Law Judge JayR. Pollack issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and Respondentfiled cross-exceptions, a supporting brief, and abrief in answer to the General Counsel's excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.MEMBER PENELLO, concurring in the result:I would defer to the arbitration award herein.See, e.g., my dissenting opinion in General Ware-house Corp., 247 NLRB No. 142 (1980).' The General Counsel has excepted to certain credibility findingsmade by the Admillstl-aiise Law Judge It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spcct to credibilit) unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products. Inc. 91 NLRB 544 (1950), enfd 188 F2d 362 (3d Cir1951). We have carefully examined the record and find no basis for re-versing his findingsIn his Decision, the Administrative Law Judge incorrectly states thatAlmeida obtained a copy of the minutes on March 23. 1979, showingGyerman's re-registration. Almeida's testimony indicates that this oc-curred sometime earlier, during the first pait of the month This finding isinsufficient to affect the results reached hereinDECISIONSTATEMENT OF THE CASEJAY R. POLLACK. Administrative Law Judge: Thiscase was heard before me at Los Angeles, California, onJanuary 31, 1980, pursuant to a complaint and notice ofhearing issued on October 16, 1979, by the Regional Di-rector for Region 21 of the National Labor Relations251 NLRB No. 96Board. The complaint, which alleges violations of Sec-tion 8(a)(1) and (3) of the National Labor Relations Act,as amended, herein called the Act, is based on a chargefiled on August 20, 1979, by John Gyerman, an indiidu-al, herein called Gyerman, against Respondent, Koppel,Inc.IIssuesThe primary issues are:1. Whether Respondent violated Section 8(a)(3) and(1) of the Act on or about April 17. 1978, by discontinu-ing to utilize Gyerman as a "steady" employee becauseGyerman complained to the Union and the State of Cali-fornia Occupational Health and Safety Administration(Cal OSHA) regarding safety conditions and other work-ing conditions.2. Whether the Board should defer to an arbitrator'sdecision of June 14, 1979, which upheld Respondent'sposition that Gyerman should be returned to the jointdispatch hall.All parties have been afforded full opportunity to par-ticipate, to introduce relevant evidence, to examine andcross-examine witnesses, and to file briefs. Based uponthe entire record, upon the briefs filed by counsel, andupon my observation of the demeanor of the witnesses, Imake the following:FINDINGS oFt FACTI. JURISDICTIONAt all times material herein, Respondent has been aCalifornia corporation engaged in the operation of a bulkcargo terminal facility located at the Long Beach Harborin Long Beach, California. During the past 12 monthsRespondent performed services in excess of $50,000 forcustomers located within the State of California. each ofwhich, in turn, sold and shipped goods and productsvalued in excess of S50,000 directly to customers locatedoutside the State of California.The complaint alleges, the answer admits, and I findthat Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6) and (7) of theAct.It. THE LABOR OR(iANIZATION INVOI VEt)The complaint alleges, the answer admits, and I findthat at all times material herein Local 13, InternationalLongshoremen's and Warehousemen's Union, hereincalled the Union, has been a labor organization withinthe meaning of Section 2(5) of the Act.IIt. THE ALIEGED UNFAIR I.ABOR PRACIiCI SA. BackgroundRespondent and the Union have been parties to aseries of collective-bargaining agreements since 1962. Itis undisputed that the Union and Respondent have en-joyed a good-working relationship since that time. InThe name (of Respondent appears as amended ia the hearingKoppel, Inc. and John Gyerman. Case 21-CA-507 568I)DECISI()NS ()OF NATIONAL LABOR RELATIONS BOARDNovember or December 1969, Respondent hired Gyer-man at the Union's request.Gyerman first went to work for Respondent in a part-time capacity and subsequently became a full-time em-ployee in January 1970. He worked full time until he suf-fered a work-related injury in December 1972. Gyermanwent back to work for Respondent in May 1977 as aresult of an agreement reached through mediation; theterms of said agreement are material to the resolution ofthe issues herein, and are discussed in detail below.Gyerman was laid off in October 1978, and, as a result ofintervention by the Union on his behalf, Gyerman re-turned to work for Respondent in November 1978. Onor about April 17, 1979, Respondent, in a meeting withthe Union, informed Gyerman and the Union that basedon the mediated agreement of May 1977 Gyerman wouldbe returned to the dispatch or hiring hall operated jointlyby the Union and the Pacific Maritime Association(PMA). The parties were unable to reach agreement onthis proposed action of Respondent and the dispute wasbrought to arbitration pursuant to the collective-bargain-ing agreement then in effect. An arbitration was con-ducted on June 12, 1979, before a mutually selected arbi-trator. At the arbitration, the Union, Gyerman, and Re-spondent were provided a full opportunity to presentevidence, to call witnesses, to examine and cross-examinexwitnesses, and to submit documentary evidence. No tran-script of the arbitration proceeding was made. On June14, 1979, the arbitrator issued an opinion and decisionconcluding that "the Company's motion that Gyermanbe returned to the Joint Dispatch Hall as per mediationagreement of May 6. 1977, be sustained," and that"Gyerman be returned to the Dispatch Hall at the end ofhis regular work shift, Friday, June 15, 1979." Thereaf-ter, Gyerman, who was not working due to an injury,was returned to the hiring hall.B. Gyerman ' Complaints Regarding Safety andWorking ConditionsGyerman was an alternative steward for the Union onthe day shift in March and April 1979, when Cal OSHAconducted a safety inspection of Respondent's terminal.On April 4, 1979, the regular steward was absent and,therefore, Gyerman. as alternative steward, was request-ed to accompany the Cal OSHA inspectors on theirsafety inspection. Respondent's management was repre-sented by Tom Mogan, then Respondent's grain superin-tendent. When he was first invited to accompany the CalOSHA inspector, Gyerman asked Robert Boyle, the in-spector in charge, if the car pit area in which Gyermanworked would be inspected. Boyle answered that the carpit area would be inspected later that day.When he inspection group reached the car pit area,Gyerman pointed out a safety problem in the way thatthe doors of rail cars were opened and closed while carswere moving. Gyerman also mentioned a safety problemin the manner in which the automatic car mover was op-erated, i.e., the employee setting cars in motion could notsee the end of the train and could not see any employeewho might be on the other side of the train. Three orfour other employees working in the area also broughtsafety problems to the attention of the Cal OSHA in-spector and engaged in discussions concerning safetyproblems. Gyerman accompanied the inspectors for 8hours on April 4, but did not accompany them on any ofthe other 5 days of inspection. At the end of the inspec-tion the Company was cited for 25 violations, which in-cluded those concerning the car pit area. Respondentcomplied with Cal OSHA's findings and took the neces-sary corrective action. On April 5 Respondent's automat-ic car mover broke down and the Company began usinga train to move its cars through the car pit area. TheCompany used one man to drive the train, and this re-duced the crew in the car pit area from four to three em-ployees. Gyerman complained about the crew reductionto Foreman Ray Cusolito and Tom Mogan. Mogan saida three-man crew was sufficient and called Art Almeida,manager of labor relations,2to discuss the matter withGyerman. Almeida listened to Gyerman's complaint, leftGyerman to talk to Mogan and Harold Plaisted, assistantvice president, and returned to tell Gyerman that theCompany would put a fourth man in the car pit area.On April 6, after the automatic car mover had againbroken down, Respondent reactivated the train and useda man from the car pit area. Gyerman again complainedto Cusolito and Mogan about the reduction in the crew,from four to three, in the car pit area. Mogan againcalled Almeida to discuss the problem with Gyerman.According to Gyerman, Almeida asked. "What are youdoing, trying to cause trouble for us?" and said, "Yougot to give us a break on some of these things." Further,according to Gyerman, Almeida asked why Gyermanwas causing trouble for the Company after all it haddone for him.:At that time Dave Schmidt, the steward,approached and asked Almeida if he was trying to black-mail Gyerman.4Almeida denied trying to do any suchthing. Almeida did not deny this testimony, rather he ex-plained that he became angry when Gyerman questionedhis integrity on the ground that Almeida, a former unionofficial, was now working for and speaking for manage-ment. I credit Almeida's explanation of this incident,5Almeida again discussed the manning of the car pitarea with Plaisted and Mogan. Shortly thereafter, he toldGyerman that the Company was going to continue touse a three-man crew. Not receiving satisfaction, Gyer-man called the Union and within the hour Dave Arian, arelief business agent, arrived at the terminal to meet withGyerman. After a brief discussion of the problem, Gyer-man and Arian sought out Plaisted, Mogan, and Al-meida. Arian asked Gyerman to explain his "beef" to thecompany officials. After a caucus of the company repre-sentatives, Almeida stated that Respondent would in-crease the crew to four but in doing so the Company' Almeida as presidenlt of the Union from April 1976 ro April 1978.Hle became manager of labor relations I'or Respondent in November 1978: What Almeida meant by this question will be explained in the sectionOf his Decision entitled "Respondenl's Defense."Schmidt was nt called 1t testlify at the hearing5 Almeida testified in a straightforward and convincing manner. Hecandidly gave testimony which as, at times, not favorable to his em-ployer's position Such admissions add to his credibility as a witness.--- ---- K()'PP'EL, INC.560was not prejudicing its right to seek a manning review inthe future.sC. Respondents Alleged Refusal 7b Utilize Gvermanas a "Stead' Emplovee"On April 17, Gyerman was called to a meeting \which,unknown to him, concerned his status as an employee ofRespondent. Representing the Union and Gyerman were:Gyerman, Lou Loveridge, union president; Raoul Oli-vera, secretary treasurer of the Union, Wayne Robbins,business agent, and Dave Schmidt, shop steward. Repre-senting Respondent were: Mogan, Plaisted, Almeida, andCusolito.7There is virtually no conflict in the testimonyconcerning what took place at this meeting. Almneida,acting as spokesman for Respondent. produced theagreement reached as a result of mediation in May 1977.and stated that Respondent wished to enforce the agree-ment, i.e., return Gyerman to the joint dispatch hall.8Gyerman and Loveridge both denied having seen theagreement prior to the meeting. While Loveridge was re-viewing the agreement, Gyerman accused Respondent ofretaliating against him because of the manning dispute inthe car pit area. Almeida denied the accusation andstated that Respondent had lived up to its agreement andwanted the Union to do the same. Loveridge proposed acompromise: that Gyerman return to the hall and thatRespondent immediately request that Gyerman be dis-patched to its terminal. Almeida rejected the offer statingthat Respondent had the right to do so but was notgoing to so restrict itself at that time. The meeting endedwithout resolution of the dispute.6 The collectie-bargaining agreement provided for a review 1of nmallning by a joint labor relations committee. In fact. in June 179. the manl-ning requirements of the car pit area were eviewved and resulted in a re-duction in the crew7 Cusolito. Gyerman's foreman, was also a member of he UnionT'here is no eidence a 1to whether Cusolito was a superis or or agent ofRespondent However, such a determination is not material to a resolu-tion of the issues hereinN The mediation agreement, dated May 10, 1977. signed by Art A Almeida for the niin, Curt Johnson, the mediator, and Harold L Plasitedand Bruce F Harmon for the Employer, provides:Mr John Gyerman would report for work 08(X) Friday. May ,1977.I. Mr (Gyerman will conduct himself in a proper manner with duerespect to his employer2 The committee also agreed that the employment of Mr JohnGyerman shall not disturb in any respect the seniority status of thepresently emplosed men at Koppel Bulk Terminal. 21(1 211 LongBeach.3 The parties agreed that w hen John GOerman becomes a jointlyregistered longshoreman he shall return to the joint dispatch hall Ifthe employer chooses to rehire John Gyerman they may place, attheir option, an order calling for the dispatch of John Gyerman4 he employer does not concede that the employment of JohnGyerman shall il any manner disturb the now existing seniorit) listof employees5 If work does nol warrant the employ)menl of any eniployee dueto the following conditions:A Lack of cargo, etcB Consiruction f new and existing facilities The employer reaf-firmns hi rights io laS-off ad rehire as provided for under theagreement belweel te parties6. here shall be no dscrimination against the employee or theemptoerAlmeida testified that he called Loveridge ol or ahoutMlarch 23, 1979,. to arrange a neetitng to discuss Gier-man's status. Initially. I.oeeridge stronigl denied that Al-mcida called him prior to August 6 to arrange the mcetl-ing. However, on cross-examination, L.overidge's denialbecame less convincing. He admitted having a uiolcaucus and a union coniventiotn during the saltC limnlperiod. He further admitted having many other itmattersto attend to. He could find no record of the calls or eventhe meetings concerning this matter and he did notcheck the Union's files regarding Gyerman's dispute .ithRespondent. In contrast to Loveridge's vague recollec-tion. Almeida testified in a convincing malnner that on orabout March 23, after being informed by Roger Nlihre.Respondent's vice president, of the Company's intent toenforce the May 10 agreement, he called l .overidge toset up a meeting. I overidge said he wkould call Alntieidaback after acquainting himself .,itlh the dispule. I.o cr-idge did not call bhack. and Almeida again called to ar-range a meeting. Loveridge did not specifically den Al-meida's testimony and I was not imprcssed by his agtiedenials. I therefore credit the testimotny of Alhnieida.whom I find to be an impressive and credible v.ilness.that he called l.overidge on or about March 23. to ar-range for a meeting to discuss Gyerman's status ith Re-spondent.A second meeting. at Respondeit's request. vas heldon May 21 to discuss Gyerman's return to the hiringhall. Gyerman, absent from work due to an injury, wasnot present at this meeting. The parties ere still unableto reach agreement, and Almeida requested that tilematter be put before an arbitrator.1). 7he .-Irhitraliop ProceedingThe parties mutually agreed to the selection of GeorgeLove as the arbitrator of the instant dispute. Love is anexperienced arbitrator in the longshore industry and haswork experience in the industry. Further. Lo e is aformer union official. The arbitration was conductedbefore Love on June 12. The parties were not represelt-ed by attorneys. However, all parties were given an op-portunity to present witnesses, cross-examine witnesses.submit documentary evidence, and argue orally. No tran-script of the arbitration proceeding was made.There is no dispute that at the arbitration proceedingGyerman argued that Respondent was attempting toreturn him to the dispatch hall because of his complaintsto Cal OSHA and/or because of his role in the manltlringdispute. Moreover, Loveridge argued that Respondentand the Union had no authority to negotiate awaN Gver-man's rights. Almeida argued that Respondent had colil-plied with its obligations under the agreement and thatthe Union and Gyerman had to satisfy their part of theagreement. At the end of the proceeding ArbitratorLove stated that he would consider all the evidence andarguments in rendering his decision.On June 14, 1979, Arbitrator Love issued a writtenfour-page opinion and decision finding that Gyermanshould be returned to the dispatch hall on June 15. 1979.Arbitrator Love's decision made no mention of Giyer-man's claims of retaliation for the complaints to CalKOPPEL. IC.  570DE{CISIONS OF NATIONAL I ABOR RELATIONS BOARDOSHA or for the complaint concerning manning of thecar pit area. Rather, Love, stated:This dispute involves a question of whether Mr.Gyerman's employment with the Company, wasconditional by mutual consent, or if he was em-ployed via regular procedures as outlined in thecontract, and therefore his employment governedby all terms of the contract, including terminationprovisions.In sum, Arbitrator Love found that the mediation agree-ment was valid and binding and, therefore, ruled that itcould be enforced to return Gyerman to the joint dis-patch hall. Subsequently, on August 20, Gyerman filedthe instant charge alleging a violation of Section 8(a)(1)and (3) of the Act.E. Respondents' DefenseRespondent's defense as to the merits of the instantdispute requires a factual recitation of Gyerman's em-ployment history. Gyerman first began working as alongshoreman on the waterfront in the Long Beach-LosAngeles Harbor area in 1960. In 1969, Gyerman wasconvicted of pilferage and as a result was deregistered asa longshoreman.9Gyerman was, therefore, unable towork in the industry.'0Curt Johnson, then president ofthe Union, obtained employment for Gyerman bymaking a personal appeal to George Koppel, then Re-spondent's president and majority shareholder. Koppelhad on other occasions employed "deregistered" long-shoremen as a "favor" to the Union. l Thus Gyermanwent to work for Respondent as a part-time employee inNovember or December 1969. Gyerman became a full-time employee in January 1970 at Respondent's Cerritosfacility. Gyerman suffered a work-related injury in 1972,anid did not attempt to return to work for Respondentuntil Merch 1977.By March 1977, Respondent's Cerritos facility atwhich Gyerman had worked had been closed. Respond-ent took the position that Gyerman did not have senior-ity, was not a registered longshoreman, and should notbe returned to work. Gyerman filed a grievance with theUnion. Almeida, on behalf of the Union, and Plaistedand Bruce Harmon, agreed to submit the dispute to amediator. By agreement of the parties the dispute wasmediated by Curt Johnson, then a former union presi-dent, whose role was to aid the parties in resolving theirEFmplolmnent i he longshore industry, the west coast ports, for themost part, is governed by the collective-bargaining agreements betweenthe ILWD and PMA, a multiemployer trade association which representsalmost all employers in the industry for purposes of collective bargainingUnder the collective-bargaining agreements a joint dispatch hall ismaintained for "registered" longshoremen A "deregistered" longshore-man cannot use the joint hiring hall except as a casual (for daily assign-ments)o Gycerman on cross-examination refused to admit that he was deregis-tered by the joint dispatch hall Gyerman testified that he was deregis-tered by P'MA but was registered with the Union Such testimony is con-trary to documented fact and detracts from Gyerman's credibility as awitnessi] It is noted that all collectise-bargaining agreements beltween Re-spondent and the Union govern the terms and conditions of employmentof 'registered longshoremen"dispute. Johnson had no authority to decide the matter,only to aid in a resolution prior to arbitration. On May 5,Johnson, Gyerman, Almeida, Harmon, and Plaisted metand reached agreement on Gyerman's return to work forRespondent. The parties agreed that Gyerman wouldreturn to work May 6, the next day, and that the partieswould meet on May 10 to sign an agreement embodyingthe terms and conditions of Gyerman's return to work.The agreement provided, inter alia, that when Gyermanbecame a jointly registered longshoreman he shouldreturn to the joint dispatch hall.'2Gverman returned towork on May 6, and on May 10 the parties executedtheir written agreement.Almeida testified that shortly after May 10 he gaveGyerman a copy of the written agreement. Almeida fur-ther testified that Gyerman was satisfied \with the agree-ment as Gyerman's expressed desire was to again be dis-patched as a registered longshoreman. Gyerman did notdeny expressing such a desire but testified that he hadnever seen the signed agreement until April 17, 1979. Asdiscussed above, Almeida was an impressive witness.Further his version of these events is more probable thanthat of Gyerman. I, therefore, find that Almeida gaveGyerman a copy of the agreement in May 1977.Gyerman's return to work in May 1977 was unique inthat he was neither a "steady" employee nor dispatchedfrom the hiring hall. When Respondent needed employ-ees, Mogan would call Almeida who would first dispatchGyerman, and then have the remaining number of em-ployees requested dispatched from the hall. This proce-dure was followed for several months until there wassufficient need for employees on a regular basis. tIn September 1976, in preparing for a reduction inforce, Roger Myhre. vice president of operations, re-quested and received a seniority list of Respondent's em-ployees. Tom Mogan prepared a seniority list for Myhrewhich listed Gyerman on the bottom of the list with aquestion mark alongside the employee's name-instead ofa seniority date. Mogan informed Myhre that he did notknow what seniority to give Gyerman and was told byMyhre to treat Gyerman as the least senior employee.Thus, in October 1978, Gyerman was laid off along withtwo other employees.Gyerman brought his layoff to the attention of theUnion, but, Respondent, based on Myhre's orders, stoodfirm. Thereafter, in an attempt to have Gyerman reinstat-ed, Union President Loveridge contacted both GeorgeKoppel, Respondent's president, and Art Alnieida,former union president, at that time working as a long-shoreman. Almeida intervened at Loveridge's requestand was able to persuade Respondent to take Gyermanback, based on the May 1977 agreement. Myhre agreedto take Gyerman back on the conditions that: he receiveno backpay; his seniority date back only to 1977; andthat the May 1977 agreement remain in effect. Further," At the time of the mediation. German and Almreida were attempt-ing to have Gyerman reregistered by the Coast Labor Relations Commit-tee The attempts to have Gyerman reregistered were unsuccessful untilFebruary 23. 1979I: 1 credit the testimiono of Mogan and Almeida who both testified ina straightforward and candid manner. To the extent that (iserman deniedreceiving more than oine dispatch call from Almeida, he is not credited. K()OPPEL INCMyhre requested that, to protect the Company fromlegal action bh any adversely affected employee, theUnion give Respondent a written agreement holding itharmless from any such action. Almeida agreed to theseconditions. 4 Gyerman returned to work in November1978.On or about February 23, 1979, Almeida, then em-ployed as Respondent's manager of labor relations, re-ceived a phone call from a union official telling him ofGyerman's reregistration. Almeida notified Myhre of thiscall and Myhre asked Almeida to obtain written confir-mation of this action. Shortly after receiving this phonecall, Almeida congratulated Gyerman on the reregistra-tion. Almeida testified that he congratulated Gyerman atwork near the grain elevator." Almeida happily con-gratulated Gyerman and expressed the opinion thatGyerman should stay with Respondent but said the deci-sion was up to Gyerman.On or about March 23, Almeida received a copy ofthe minutes of the Coast Labor Relations Committeegranting Gyerman's reregistration request. Almeidabrought the minutes to Myhre as requested. Myhre toldAlmeida that he wanted the Union to fulfill its obliga-tions under the May 10, 1977. agreement. Almeida toldMyhre that he would set up a meeting with the Union.and shortly thereafter called Loveridge for that purposeAnalysis and Conclusions1. The deferral issueRespondent contends that the Board should defer toArbitrator Love's award under the doctrine of SpielbergManufacturing Company, 112 NLRB 1080 (1955). Gener-al Counsel argues that the Board should not defer to thearbitration award on the ground that the arbitrator didnot consider, and failed to pass on, the statutory issues.In Spielberg, supra, the Board stated as a matter ofpolicy, and in furtherance of the desirable objective ofencouraging voluntary settlement of labor disputes, itwould recognize and defer to awards of arbitratorswhere: (a) the arbitration proceedings are fair and regu-lar; (b) the parties to the arbitration have agreed to bebound by the arbitrator's decision; and (c) the arbitrationdecision is not repugnant to the purposes and policies ofthe Act. Added later in Raytheon Comnpany, 140 NLRB883 (1963), was the criterion that the arbitrator musthave considered the unfair labor practice issue and ruledon it.In Electronic Reproduction Service Corp. MadisonSquare Offset Company. Inc., and Xerographic Reproduc-tion Center, Inc., 213 NLRB 758, 762 (1974), the Boardstated it would in the absence of "unusual circum-stances" defer under Spielberg to arbitration awards deal-ing with discharge or discipline cases even where no in-4 Respondent never receied a "hold harmless' agreement, Ciyerman estificd that Alineida called him to congratulate him olnthe reregistratioll and requllcd him to sIla silh Respondent Gvarinllllestified that Alineida said Ihc Cotmpalny needed his experience and thatGyerman c.ould make more mone h remnalnibg ith Respondellt A,discussed ahboe. Alnicida;l as a more rcredible saltncr than (Gi trllal.Further. Alneida admils, that he cxpressed the opinion Ihll (isrniashould remain iIh KRpondnil Thts, I credit Almeida', xcril O If thecoilnvrsatioaldication existed as to whether the arbitrator had consid-ered, or had been presented with, the unfair labor prac-tice issue involved. The purpose of such a rule as toencourage contractual efforts at dispute seltlement bypreventing "two bites at the apple." However, the Boardhas recently overruled Electroic Reproduction in Siubur-ban Motor Freight. Inc., 247 NLRB No. 2 (1980), whereinthe Board stated:The Board can no longer adhere to a doctrinewhich forces employees in arbitration proceedingsto seek simultaneous vindication of private contrac-tual rights and public statutory rights, or risk waiv-ing the latter. Accordingly, we hereby expresslyoverrule Electronic Reproduction and return to thestandard for deferral which existed prior to that de-cision.7 In specific terms, we will no longer honorthe results of an arbitration proceeding under Spiel-berg unless the unfair labor practice issue before theBoard was both presented to and considered by thearbitrator. In accord with the rule formerly statedin Airco Industrial Gases we will give no deferenceto an arbitration award which bears no indicationthat the arbitrator ruled on the statutory issue ofdiscrimination in determining the propriety of anemployer's disciplinary actions. In like accord withthe corollary rule stated in Yourga Trucking, eshall impose on the party seeking Board deferral toan arbitration award the burden to prove that theissue of discrimination was litigated before the arbi-trator.I See Yourga lrucking. Inc., 197 N[.RI 2 11972): .rio Intdu-trial Garel-Pacific. a Dlsioon of.4ir Redumton ('opran lmInorporat-ed, 195 NL RB 676 (1972). Ravtheon Comparny. 141() N R 883(1963) .Monsanto Chemical Conmpany. 130 NI R 1()7 (I 61)Respondent contends, and I agree, that: (a) the arbitra-tion proceedings were fair and regular; (b) the parties tothe arbitration had agreed to be bound by the arbitrator'sdecision; and (c) the arbitrator's decision is not repugnantto the purposes and policies of the Act. The critical issueis whether Arbitrator Love's statements at the hearing,that he would consider all the evidence and all the argu-ments, and subsequent sub silentio rejection of Gyerman'sarguments in his decision. are sufficient "indication" thatthe arbitrator ruled on the statutory issue of discrinmiia-tion in determining the propriety of Respondent's motivein enforcing the May 1977 agreement.The Board's decision in General Warehouse Corp., 247NLRB No. 142 (1980), issued since Suburban MotorFreight, leads me to conclude that the Board would notdefer to the arbitrator's award in the instant case. InGeneral Warehouse, the Board majority (Member Penellodissenting) found deferral inappropriate under circum-stances where evidence of the discriminatee's protectedactivities was presented but the arbitrator made no refer-ence to such evidence in his decision. nor did lie makeany findings concerning the acti ities as they may haverelated to the discharge.In the instant case, the arbitrator's written decisionprovides no basis for concluding that he gave any coni-571 5s72I)ECISIO)NS O)F NATI()NAL. LABOR RELATIONS BOARDsideration or weight to the issue of whether Respond-ent's enforcement of the May 1977 agreement was moti-vated bh unlawful considerations. Thus, the case fallswithin tile controlling purview of Suburban Motorlreighl and General Warehouse Corp. I do not believethat the arbitrator's statement, that he would consider allthe evidence, sufficient to change the result herein. I,therefore, conclude that deferral to the instant arbitrationaward is not appropriate.2. The alleged discrimination against GyermanThe General Counsel contends that Respondent's en-forcement of the May 1977 agreement was in retaliationfor Gyerman's protected concerted activities in makingcomplaints to Cal OSHA, to Respondent and to theUnion on April 4, 5. and 6, 1979. Initially, the recordconclusively establishes that, in raising safety problemsduring the Cal OSHA inspection, Gyerman was engagedin protected concerted activity. Wayne Trophy Corp., 236NLRB 299, 308 (1973); Alleluia Cushion Co.. Inc., 221NLRB 999, fni. 2 (1975). Similarly, in pressing for a four-man crew in the car pit area, Gyerman has engaged inactivity protected by Section 7 of the Act. The UnionFork and Hloe Company, 241 NLRB 907 (1979); BlountBrothers Corporation, 230 NLRB 586, 596 (1977); Morri-son-Knudsen Company, Inc., 213 NLRB 280, 290 (1974).See Bunney Bros. Construction Co., 139 NLRB 1516, 1519(1962).Thus, the critical issue is whether Gyerman's protect-ed concerted activities were a motivating factor in Re-spondent's enforcement of the May 1977 agreement.Thus, General Counsel argues that Respondent had nointention of returning Gyerman to the joint dispatch halluntil Gyerman made complaints about safety and work-ing conditions on April 4, 5, and 6, 1979. In my view,the record establishes conclusively that Respondent had,since May 1977, consistently intended to return Gyermanto the dispatch hall upon his reregistration by the CoastLabor Relations Committee.The timing of the April 17 meeting, coming so soonafter the protected concerted activities, raises a suspicionof a causal relationship between the activities and the en-forcement of the May 17 agreement. However, I havefound that Almeida sought to arrange such a meeting onor about March 23, 1979, prior to the activities at issue.Such a finding precludes a conclusion that Respondenthad no intention of returning Gyerman to the joint dis-patch hall until Gyerman made complaints about safetyand working conditions. Surely it would defy logic tofind that the refusal to continue to utilize Gyerman as a"steady" employee was in retaliation for protected activi-ties which occurred after the decision was made. SeeMantac Corporation and Tackett & Manning Coal Corpo-ration, 231 NLRB 858 (1977); and Brown ManufacturingCorporation, 235 NLRB 1329, 1334 (1978).Prior to the May 1977 agreement, Respondent hadcontended that Gyerman had no seniority with the Com-pany. It agreed to reemploy Gyerman under conditionswhich indicated that it still maintained the position thatGyerman had no seniority. Prior to the layoff of October1978, Respondent listed Gyerman on its records ashaving no seniority. When Gyerman grieved his layoff,Respondent had a legitimate concern that other employ-ees, adversely affected, might pursue legal action basedon preference granted to Gyerman. The Company finallyrelented and recalled Gyerman on condition that theUnion hold the Company harmless in the event that suchlegal action was taken, and on the further condition thatGyerman return to the dispatch hall when he becamereregistered. Thus, Respondent's intent to return Gyer-man to the hall was consistently established almost 2years prior to the April 17 meeting.In the context of record evidence establishing that Re-spondent and the Union have enjoyed a good workingrelationship, there is no evidence that Respondent har-bored any animosity against union or protected concert-ed activities. The record reveals that Respondent amica-bly settled the manning dispute with the Union. Further,Respondent fully complied with the Cal OSHA reportand remedied all violations. The animus expressed by Al-meida against Gyerman was not based on the employee'scomplaints about working conditions, but rather wasbased on the accusation that Almeida was an "ogre" forworking in management.Finally, Almeida's suggestion in February that Gyer-man remain with Respondent, and his apparent reversalin April, is fully explained by the circumstances. In Feb-ruary, Almeida, genuinely happy and proud that the re-registration he had personally worked so hard for, hadfinally reached fruition. Under such circumstances, it isunderstandable that Myhre, as he so testified, did notwant to immediately tell Almeida to send Gyerman backto the hall. However, when Almeida obtained a copy ofthe reregistration, Myhre instructed him to comply withthe May 1977 agreement, and return Gyerman to thehall. Because of his intimate involvement with the situa-tion, Almeida sought to arrange a meeting to informGyerman and the Union of the proposed action. Re-spondent did not send Gyerman back to the hall untilafter its motion to do so was granted by the arbitrator.Thus, I find, contrary to the allegations of the complaint,that Respondent did not discontinue to utilize Gyermanas a "steady employee" because Gyerman engaged inunion activities or other concerted activities protected bySection 7 of the Act.Upon the foregoing findings of fact, and the entirerecord, I make the following:CONCI USIONS o LAW1. Respondent, Koppel, Inc., is an employer within themeaning of Section 2(2) of the Act, and is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2. Local 13, International Longshoremen's and Ware-housemen's Union, is a labor organization within themeaning of Section 2(5) of the Act.3. Respondent did not violate Section 8(a)(3) of theAct, as alleged in the complaint.4. Respondent did not violate Section 8(a)(1) of theAct, as alleged in the complaint.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this case, and pursuant to K()OPPEL. INCSection I10c) of the Act, I hereby issue the followingrecommended:16 All motions inconsistent %,ith this recommended Order are herebydenied. In the event no exceptions are filed as provided by Sec 102 4,h ofthe Rules and Regulations of the National abor Relations Board, thefindings, conclusions, and recommended Order herein shall, as prr\ovidedin Sec 102.48 of the Rules and Regulations. be adopted by the Board andORDER'6It having been found and concluded that RespondentKoppel, Inc., has not engaged in unfair labor practices.the complaint is dismissed in its entirety.hbecome Its findings. conclusions. and ()rder. and ill i bhlet'lon therceloshall be deemed s aled for ill pulrp.ses